Citation Nr: 1701606	
Decision Date: 01/24/17    Archive Date: 02/09/17

DOCKET NO.  09-47 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than November 20, 2008, for the grant of service connection for diabetes mellitus, type II.

2.  Entitlement to service connection for eye irritation burning as a result of exposure to herbicides. 

3.  Entitlement to service connection for sleep apnea as secondary to the service connected disability of diabetes mellitus type II. 

4.  Entitlement to service connection for allergies as secondary to the service-connected disability of diabetes mellitus, type II. 

5.  Entitlement to service connection for left carpal tunnel syndrome.

6.  Entitlement to service connection for H. pylori infection. 

7.  Entitlement to service connection for hernia. 

8.  Entitlement to service connection for bilateral foot fungus. 

9.  Entitlement to service connection for panic attacks to include adjustment disorder with anxiety. 

10.  Entitlement to service connection for skin condition also claimed as rosacea/chloracne to face and bilateral arms. 

11.  Entitlement to service connection for blepharitis. 

12.  Entitlement to service connection for leukocytosis/elevated white blood count, frequent urination, shortness of breath, feet swelling and dizziness as secondary to diabetes mellitus. 

13.  Entitlement to service connection for hypertension secondary to diabetes mellitus.

14.  Entitlement to a higher initial evaluation for left lower extremity peripheral neuropathy (as secondary to the service connected disability of diabetes mellitus, type II), evaluated as 0 percent disabling from November 20, 2008 and 40 percent disabling from June 5, 2012. 

15.  Entitlement to a higher initial evaluation for right lower extremity peripheral neuropathy (as secondary to the service connected disability of diabetes mellitus, type II), evaluated as 0 percent disabling from November 20, 2008 and 40 percent disabling from June 5, 2012. 

16.  Entitlement to compensation under 38 U. S.C. 1151 for renal cell carcinoma of left kidney. 


REPRESENTATION

Veteran represented by:	Patrick R. Kelley, Attorney


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from May 1973 to March 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2008 and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran perfected appeals regarding service connection for ingrown toenails, hemorrhoids, bilateral carpal tunnel syndrome (CTS) and peripheral neuropathy of the upper extremities (also claimed as nerve inflammation of the hands) (see December 2009 and April 2011 VA 9s).  The RO since granted service connection for ingrown toenails, hemorrhoids, peripheral neuropathy and CTS of the right upper extremity, and peripheral neuropathy of the left upper extremity (see January 2013 and March 2015 rating actions).  Since the Veteran did not, in response, appeal either the ratings or effective date assigned for these disabilities, they are no longer at issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The RO initially granted non-compensable ratings for bilateral peripheral neuropathy of the lower extremities.  In the January 2013 rating action, the RO granted 40 percent ratings for bilateral peripheral neuropathy of the lower extremities.  Even though the RO increased the schedular ratings for the Veteran's disability during the appeal, the issue of entitlement to a higher rating remained on appeal, as the Veteran has not indicated his desire to withdraw that issue.  See AB v. Brown, 6 Vet. App. 35 (1993).   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A Board hearing was scheduled for April 2016.  However, in March 2016, the Veteran's attorney informed VA that the Veteran would be unable to attend the hearing due to medical treatment.  He requested that RO schedule a hearing within 40 miles of Midland, Texas.  The Board notes that Waco is more than 300 miles from Midland.  

According to a VA Form 21-0820, Report of General Information, dated in October 2016, the RO reports that it contacted the Veteran and his attorney.  The RO explained to the attorney that the videoconference could only be held in Waco, Texas.  The RO reported that the attorney agreed to waive the hearing request and that he (the attorney) would send a letter withdrawing the request for a video conference.  However, at this point any letter that may have been submitted by the attorney requesting withdrawal of the hearing has not been included in the e-file.  

In this regard, the Board notes that the VA has begun to conduct video hearings at nearby VA Medical Centers, for Veterans that do live close to a Regional Office.  The Board finds that additional steps should be taken to conduct a hearing at a nearby VA Medical Center such as in Big Springs, Texas, if possible.  Particularly, as it appears to be more than a five hour drive to Waco for this disabled Veteran.  

Accordingly, the case is REMANDED for the following action:

Schedule a videoconference hearing before the Board at the earliest opportunity.  The RO should make arrangements, if possible, at the Big Spring VAMC.  All efforts should be clearly documented in the e-file.  Notify the Veteran of the date, time, and location of this hearing at his address of record.  Put a copy of this notification letter in the e-file.  If he fails to appear for this scheduled hearing, without showing good cause, or changes his mind and elects not to have this hearing, then also document that in the e-file.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




